 USDC IN/ND case 3:19-cv-00495-DRL-MGG document 23 filed 12/20/19 page 1 of 2

                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 Estate of ERIC JACK LOGAN,                      )
 Deceased,                                       )
                                                 )
                Plaintiff,                       )
                                                 ) Cause No. 3:19-cv-00495-DRL-MGG
 v.                                              )
                                                 )
 CITY OF SOUTH BEND and RYAN                     )
 O’ NEILL, in his individual capacity and        )
 His official capacity as a Sergeant of South    )
 Bend Police Department,                         )
                                                 )
                Defendants.                      )

                        NOTICE OF APPEARANCE OF A NON-PARTY

To: The Clerk of Court and all parties of record,

       I am admitted or otherwise authorized to practice in this Court, and I appear in this case as

counsel for Non-Party, the St. Joseph County Prosecutor’s Office.

                                                      Respectfully submitted,

                                                      CURTIS T. HILL, Jr.
                                                      Indiana Attorney General
                                                      Attorney No. 13999-20

Dated: December 20, 2019                        By:   Robert A. Rowlett
                                                      Robert A. Rowlett
                                                      Deputy Attorney General
                                                      Attorney No. 35350-29



Office of the Indiana Attorney General
Indiana Government Center South, 5th Floor
302 West Washington Street
Indianapolis, IN 46204-2770
Telephone: (317) 232-0133
Facsimile: (317) 232-7979
E-mail: Robert.Rowlett@atg.in.gov
 USDC IN/ND case 3:19-cv-00495-DRL-MGG document 23 filed 12/20/19 page 2 of 2

                                 CERTIFICATE OF SERVICE

       I hereby certify on December 20, 2019, I electronically filed the foregoing using the

CM/ECF system which sent notification of such filing to the following:


       Brian W. Coffman
       Coffman Law Offices, P.C.
       2615 North Sheffield Avenue, Suite #1
       Chicago, Illinois 60614

                                                    Robert A. Rowlett
                                                    Robert A. Rowlett
                                                    Deputy Attorney General
                                                    Attorney No. 35350-29



Office of the Indiana Attorney General
Indiana Government Center South, 5th Floor
302 West Washington Street
Indianapolis, IN 46204-2770
Telephone: (317) 232-0133
Facsimile: (317) 232-7979
E-mail: Robert.Rowlett@atg.in.gov
